DETAILED OFFICE ACTION ACCOMPANYING CORRECTED NOTICE OF ALLOWANCE
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
This Is a CORRECTED Notice of Allowance
01. 	This is a CORRECTED Notice of Allowance [hereinafter "NoA"]. This Office Communication:
1.	Includes an Examiner's Amendment correcting an inadvertent error in claim 3. See Examiner's Amendment, infra, and attached PTOL-37.
2.	Includes a Summary of the 2/12/2020 Interview with Mr. David Peterson. 
This Communication DOES NOT CHANGE the non-extendible, shortened statutory period for response set in the 1/22/2021 NoA.
Examiner's Amendment
02.	An Examiner's Amendment to the record appears below. Should the changes be unacceptable, Applicant may file an amendment under 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if Examiner's amendment, including cancelling of one or more claim, results in a change of the inventorship of the allowed claim(s).
Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
03.	In a telephonic interview on 2/12/2021, Mr. Peterson, Applicant's representative, authorized the following amendments to claim 3:
A.	Claim 3 is amended by Examiner's amendment so it depends from independent claim 1, instead of depending on itself. 
	Claim 3, therefor, is amended to be:
3.	(Amended by Examiner's Amendment) The portable wireless device of claim [[3]] 1 , further including … . 
CONCLUSION
04.	This CORRECTED Notice of Allowance ["NoA"] DOES NOT CHANGE the non-extendible, shortened statutory period for response set in the 11/22/2021 NoA.
THE PERIOD FOR RESPONSE CONTINUES TO EXPIRE ON THE DATE SET IN SAID NoA. 
Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814